      Case 3:11-cv-01609-CCC-EB Document 353 Filed 01/27/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                             :   CIVIL ACTION NO. 3:11-CV-1609
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
HARLEY LAPPIN, et al.,                     :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, on this 27th day of January, 2021, upon consideration of plaintiff

David E. Hill’s motion to exceed page limits (Doc. 352) with respect to their brief in

opposition to the remaining defendants’ pending motion for summary judgment

(Doc. 341), and the court finding good cause to allow Hill to exceed the page and

word limitations set forth in Local Rule 7.8, it is hereby ORDERED that Hill’s

motion (Doc. 352) is GRANTED, and he may file a brief in opposition that does not

exceed forty (40) pages.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
